Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-18 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Saito (U.S. patent pub. 2012/0242799 A1) discloses a vehicle exterior monitoring device which determines the position of a 3D object in a detected region. The relative position of the object with respect to the vehicle   detected region is obtained by dividing the region into multiple regions in a horizontal direction and obtaining peaks of these regions. Saito nor any other prior art of record, regarding claim 1, teaches the features of “project the potential three-dimensional objects on a horizontal plane, classify the potential three-dimensional objects into a rear face and a side face on a basis of angles of the potential three-dimensional objects on the horizontal plane with respect to a depth direction, and make a determination as to whether a relation between the side face and the rear face satisfies a predetermined condition, and pair the side face with the rear face into a single three-dimensional object when the determination is made that the relation between the side face and the rear face satisfies the predetermined condition,” these, in combination with the other claim limitations. Regarding claim 17, none of the prior art of record teaches the features of "projecting the potential three-dimensional objects on a horizontal 
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        March 13, 2021